[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 25, 2006
                        Nos. 06-11201 & 06-11455           THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 05-00146-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

CHARLES FLOYD GANNON,

                                                         Defendant-Appellant.


                       ________________________

                Appeals from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (August 25, 2006)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Stephen Langs, appointed counsel for Charles Gannon in these appeals from

the revocation of Gannon’s supervised release term, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

these appeals is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and the revocation of Gannon’s supervised release term and the resulting sentence

are AFFIRMED.




                                          2